Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 8, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was deprived of a fair *423trial by the court’s marshalling of the evidence is not supported by the record, which demonstrates that the court fairly and impartially noted both the discrepancies and consistencies between the witnesses’ testimony (see, People v Saunders, 64 NY2d 665, 667). Balletta, J. P., Sullivan, Copertino and Krausman, JJ., concur.